Bell Microproducts Conference Call Transcript Event Date/Time: Sep. 16. 2009 / 3:00PM GMT Operator Thank you for standing by. Welcome to the Bell Microproducts conference call. During today's presentation, all parties will be in a listen-only mode. Following the presentation, the conference will be opened for questions. (Operator Instructions). I would now like to the turn the conference over to Bill Meyer, Chief Financial Officer. Please go ahead. Bill Meyer - Bell Microproducts, Inc. - EVP, CFO Thank you, Erin. And good morning everyone. Thanks for joining us today to review the Company's first and second quarter 2009 financial results included in the two Form 10-Qs that we filed yesterday. We'll keep our remarks fairly brief, and then take your questions. Please note that the information discussed in this call speaks only as of today, September 16th, 2009. Statements made during this conference call that are not historical facts, including statements accompanied by words such as will, believe, anticipate, expect, estimate, or similar words are forward-looking statements within the meanings of Private Securities Litigation Reform Act of 1995. These statements are based on management's estimates and assumptions as of the date of this call and are not guarantees of future performance. Actual results may differ from those expressed or implied by these statements as a result of uncertainties, and other factors including the factors described in the Company's Form 10-K for the year ended December 31, 2008, and the Company's Form 10-Qs for the three month periods ended March 31 and June 30, 2009. Bell Micro cautions you not to place undue reliance on these forward-looking statements. I'll now turn the call over to Don Bell. Don Bell - Bell Microproducts, Inc. - CEO, President Thanks, Bill. We're pleased today to announce that we filed the Forms 10-Q for the first and second quarter of 2009. The long-awaited Qs. For the first time in nearly three years, we're up-to-date in our filings. This is the culmination of a lengthy process that has taken us almost three years, we have restated our operating results from 1997 to 2006. And we completed that last December. And then we filed our 2007 and 2008 10-Ks on June 30th and we today have filed our 10-Q reports for Q1 and Q2, that bring us current with all of our outstanding financial statements. Getting these documents on file has been a critical step to rebuilding our financial credibility as well as reducing the extraordinary costs we've experienced recently. We can now focus fully on business opportunities and growth initiatives. I'll talk more later about where we are as a Company. We'll start first with Bill Meyer, our CFO, with the Q1 and Q2 financial results. Bill Meyer - Bell Microproducts, Inc. - EVP, CFO Okay. Thanks, Don. Yesterday, we reported our operating results for the first and second quarters of 2009. We had previously disclosed preliminary net sales results and our actual net sales were in line with those estimates. Consolidated net sales for the second quarter of 2009 were $704 million, a 2% sequential decline from the first quarter, and a 25% decline from the second quarter of the prior year.First quarter net sales were $715 million, a 7% sequential decline from the fourth quarter of 2008. Year-to-date net sales through June of this year were just over $1.4 billion, down 26% from the first six months of 2008. Significantly impacting our first half results compared to 2008 was the relative weakening of the US dollar, primarily against the Sterling and the Euro. Excluding the effects of these currency changes, 2009 year-to-date results through June were down 16% from the prior year. On a GAAP basis, we reported a second quarter 2009 net loss of $3 million or $0.10 a share compared to first quarter 2009 net loss of $4 million or $0.13 a share and a second quarter 2008 net loss of $8.8 million or $0.27 a share. Included in these net losses are a few things of note. First, professional fees have been significantly higher than typical, due to our restatements and our efforts to regain SEC compliance. Secondly, we have retrospectively adopted FASB staff position APB 14-1 as of the first of January which has required us to record more than $2 million of incremental non-cash interest expense each quarter, based upon bifurcating our convertible debt between the debt and the conversion feature. We've calculated a presumed discount on the debt, upon its issuance in March 2004 and we're amortizing the debt discount through March 2011, the date of the first put option on the debt. Thirdly, we recognized income in the first two quarters of 2009 based upon trade settlements with customers and vendors, mostly related to credits that were identified during our restatement process. Excluding the non-cash interest expense recorded under APB14-1, the trade settlement credits that we consider to be nonrecurring, and the incremental professional fees above typical spending levels, along with a few other smaller items that are on our press release, we generated non-GAAP net income of $464,000 during the second quarter of 2009, down from non-GAAP income of $3.4 million in the first quarter, and $3.6 million in the second quarter of 2008. The decline in non-GAAP income in the second quarter was due to two factors. Margins were down due to a seasonal decline in sales and product mix, and the first quarter included currency gains of nearly $2 million that did not recur in the second quarter. Gross margins for the second quarter excluding the effect of the trade settlement credits were 9.1%, down from 9.5% in the prior quarter and 9.3% in the second quarter of 2008. Sales generated by our higher margin single tier businesses, ProSys, TotalTec, and Rorke, were 14% of total sales in the second quarter of 2009, down from 16% in the second quarter of 2008 due to relative strength in distribution in the most recent quarter. We're projecting a net sales increase in the current third quarter of approximately 8 to 11%. Excluding the trade settlement credits mentioned earlier, our second quarter 2009 margins as mentioned were approximately 9%. And we're currently forecasting a third quarter margin decline of between 40 and 60 basis points, due to the impact of some large single orders and some uncertainties we're seeing in our third quarter rebates. As discussed on prior calls, we significantly reduced operating costs in early 2009 through headcount reductions and significant cuts in discretionary spending. SG&A costs, excluding professional fees, were $57.3 million in the first quarter, down 22% from the fourth quarter costs of $73.3 million. And we reduced SG&A costs another 4% in the second quarter, to $55.3 million. We're expecting SG&A cost to be flat slightly up in the third quarter due to increased variable costs on the higher sales volume, partially offset by an expense reduction anticipated due to the reduced value of a ProSys price protection liability. We are projecting a reduction in professional fees in the third quarter of greater than 70%, or greater than $7 million. Interest costs in the most recent quarter were $8.3 million, unchanged from the prior quarter but down 9.5% from the $9.2 million recorded in the second quarter of the prior year due to lower borrowings. In part because of the adoption of APB14-1 mentioned earlier, we've recorded interest charges in the most recent quarter of $3.3 million, from the amortization of the debt discount, debt issuance costs, amortization and the amortization of waiver fees paid in prior quarters. Excluding non-cash amortization charges, our interest costs were $5 million in the most recent quarter. We recorded an income tax provision in the first two quarters of 2009 as we generated a pretax loss in the US, for which we provided a full valuation allowance and we generated pretax income in certain jurisdictions without valuation allowances. An important point on US taxes. We reported in our 2008 10-K that we believe we likely had an ownership change under the Internal Revenue Code, section 382. And that we would have significant limitations imposed on our ability to utilize US net operating loss carry-forwards in future periods. Subsequently, we determined that this ownership change likely did not occur.As certain reporting stockholders were actually multiple stockholders, that could be excluded from the required calculations, and, therefore, we believe there's up to an additional $28 million available to offset future US taxable income. Because we maintain a full valuation allowance on the related US deferred tax assets this only impacted our footnote disclosure and not our income statement. Turning to the balance sheet, total debt as of June 30, 2009 was $315 million, down 18% from year end. Debt, net of cash, was down 20% to $288 million. Note that our debt includes $37 million outstanding under a flooring facility at our ProSys subsidiary, which is a non-interest bearing facility and which functions much like vendor financing.
